Bleckley, Chief Justice.
The plaintiff is one of several beneficiaries in a trust estate. Her petition is filed against the trustee, and prays, as interlocutory relief, for an injunction restraining him from selling, disposing of or in any manner encumbering the trust property; also that a receiver be appointed to take charge of and preserve the property. The other beneficiaries make no complaint, and seem content to allow the trustee to execute his office without interference by the court. The judge denied the specific interlocutory relief prayed for, and certainly was not bound to grant any other, though he might have had a discretion to do so. We think it probable that the case made might, under a proper prayer, entitle the complainant to have an injunction against a sale by the trustee of her interest in the property, unless security be .given by him to account ultimately for her share of the proceeds; but we do not adjudicate this or any other question in the case, except that the coui’t did not err in denying the injunction and receiver prayed for. Inasmuch as the trustee has not complied with the law in making returns, etc., we think *363proper to direct that the complainant have leave to amend her bill so as to reduce the range of the special prayers as she maybe advised, and thereupon to make an application de novo for appropriate interlocutory relief.In the meantime, the whole merits of the controversy will stand open. Judgment affirmed.